DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claims Interpretation
 	Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13, and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 recite “…configured to be tunable…”.  The recitation is indefinite because configuring something to be tunable is a vague statement.  The Examiner suggests changing the recitation to “configured to tune”.  The claims are interpreted to read “configured to tune.  Dependent claims do not clarify and are likewise rejected”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 7,616,158), hereinafter Mak, in view of Apostolos et al., (US 2018/0151947), hereinafter Apostolos.


 Mak does not disclose wherein the loading capacitor is plated on one or more inside surfaces of a housing of the personal computing device.
Apostolos discloses wherein the loading capacitor is plated on one or more inside surfaces of a housing of the personal computing device (Fig. 6C, at 350-1).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Ali in accordance with the teaching of Apostolos regarding plated capacitors in order to selectively enable or disable the respective antenna element (Apostolos, paragraph 0009) which allows for provide directive radiation over multiple frequencies, multiple polarizations, and/or operate in modes that reduce unnecessary radiation into a nearby human body (Apostolos, paragraph 0006).

Regarding claim 3 Mak further discloses the antenna of claim 1, further comprising: an impedance tuner (Fig. 8, at 806) positioned at a feed (Fig. 8, at 804 feeds to 801) of the antenna, the impedance tuner configured to tune the first radiating element (Fig. 10, at 1001 and 1002).


 	
Regarding claim 5 Mak teaches the antenna of claim 4, wherein the aperture tuner is a loading inductor (column 5, lines 17-19).

Regarding claim 6 Mak further discloses the antenna of claim 1, wherein the antenna further comprises: a third radiating element (Fig. 8, at 803) coupled to the first radiating element, the third radiating element configured to be tunable to a third set of tuning states operating around a third set of resonant frequencies (Fig. 10, at 1002).

Regarding claim 8 Mak further discloses the antenna of claim 1, wherein one or more resonant frequencies from the first set of resonant frequencies and one or more resonant frequencies from the second set of resonant frequencies are in frequency ranges between 700 MHz and 960 MHz for LTE signals (e.g., column 4, lines 61 - column 5 line 8).

Regarding claim 9 Mak further discloses the antenna of claim 6, wherein one or more resonant frequencies from a third set of resonant frequencies are in frequency ranges between 1710 MHz and 2200 MHz for LTE signals (e.g., column 4, lines 61 - column 5 line 8).

Regarding claim 10 Mak further discloses the antenna of claim 1, wherein one or more harmonics of the resonant frequencies from the first set of resonant frequencies or one or more harmonics of the resonant frequencies from the second set of resonant frequencies are in at least one .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mak in view of Apostolos as applied to claim 1 above, and further in view of Hill et al., (US 2008/0316115), hereinafter Hill – of record.

Regarding claim 7 Mak further discloses the antenna of claim 1 comprising a ground plane (e.g., Fig. 9A, at 910). 
Mak as modified does not disclose wherein a clearance between the antenna and a ground plane is within a threshold of 1 mm.
Hill discloses wherein a clearance between the antenna and a ground plane is within a threshold of 1 mm (paragraph 0085).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Mak in accordance with the teaching of Hill regarding clearances for antennas in order to satisfy a given set of bandwidth and gain constraints (Hill, paragraph 0085) and in order to satisfy consumer demand for small form factor consumer devices (Hill, paragraph 0004).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mak in view of Apostolos as applied to claim 1 above, and further in view of Yang (US 2014/0187178), of record, hereinafter Yang.


Yang discloses wherein the first radiating element and the second radiating element are conductive material plated on a dielectric material (paragraph 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Mak in accordance with the teaching of Yang regarding using conductive material plated on a dielectric material for an antenna in order to shrink or make more compact the antenna design to fit in modern wireless communication devices (Yang, paragraph 0004).

Claims 12, 15-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mak in view of Jung (US 2016/0254587), and Apostolos and further in view of Yang.

Regarding claim 12 Mak discloses a personal computing device, comprising:  a first antenna, the first antenna comprising: a first radiating element (Fig. 2, at 801) configured to be tunable to a first set of tuning states operating around a first set of resonant frequencies (Fig. 10, at 1001 and 1002); and a second radiating element (Fig. 2, at 802) capacitively coupled to the first radiating element by a loading capacitor (Fig. 8, at 807) connecting the first and second radiating elements, the second radiating element configured to be tunable to a second set of tuning states operating around a second set of resonant frequencies (Fig. 10, at 1001 and 1002). 
Mak does not disclose a housing, the housing made of a dielectric material; and wherein the first radiating element and the second radiating element include conductive material plated on one or more inside surfaces of the housing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Ali in accordance with the teaching of Jung regarding dielectric housings for antennas in order to provide an electronic device allowing wireless communications (Jung, paragraph 0009).
Mak does not disclose wherein the first radiating element and the second radiating element include conductive material plated on one or more inside surfaces of the housing.
Yang discloses wherein the first radiating element and the second radiating element include conductive material plated on one or more inside surfaces of the housing (e.g., paragraph 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Mak in accordance with the teaching of Yang regarding using conductive material plated on a dielectric material for an antenna in order to shrink or make more compact the antenna design to fit in modern wireless communication devices (Yang, paragraph 0004).
Mak does not disclose wherein the loading capacitor is plated on one or more inside surfaces of a housing of the housing.
Apostolos discloses wherein the loading capacitor is plated on one or more inside surfaces of a housing of the housing (Fig. 6C, at 350-1).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Mak in accordance with the teaching of Apostolos regarding plated capacitors in order to selectively enable or disable the respective antenna element (Apostolos, paragraph 0009) which allows for provide directive radiation over multiple frequencies, 

Regarding claim 15 Mak as modified further discloses the device of claim 12, wherein the first antenna further comprises: an impedance tuner positioned (Fig. 8, at 806) at a feed (Fig. 8, at 804) of the first antenna configured to tune the first radiating element (column 7, lines 49-53). 
Mak does not disclose wherein the impedance tuner is plated on the one or more inside surfaces of the housing.
Yang discloses wherein the impedance tuner (paragraph 0026) is plated on the one or more inside surfaces of the housing (e.g., paragraph 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Mak as modified in accordance with the teaching of Yang regarding using impedance tuners plated inside a housing for an antenna in order to shrink or make more compact the antenna design to fit in modern wireless communication devices (Yang, paragraph 0004).

Regarding claim 16 Mak as modified further discloses the device of claim 12, wherein the first antenna further comprises: an aperture tuner (Fig. 8, at 805) connecting the second radiating element to a ground plane (Fig. 9A, at 920). 
Mak does not disclose wherein the aperture tuner is plated on the one or more inside surfaces of the housing.
Yang discloses wherein the aperture tuner (paragraph 0026) is plated on the one or more inside surfaces of the housing (paragraph 0037).


Regarding claim 17 Mak as modified further discloses the device of claim 12, wherein the first antenna further comprises: a third radiating element (Fig. 8, at 803) coupled to the first radiating element, the third radiating element configured to be tunable to a third set of tuning states operating around a third set of resonant frequencies (Fig. 10, at 1002).
Mak does not disclose wherein the third radiating element include a conductive material plated on the one or more inside surfaces of the housing.
Yang discloses wherein the third radiating element include a conductive material plated on the one or more inside surfaces of the housing (paragraph 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Mak as modified in accordance with the teaching of Yang regarding using antennas plated inside a housing for an antenna in order to shrink or make more compact the antenna design to fit in modern wireless communication devices (Yang, paragraph 0004).

Regarding claim 19 Mak as modified does not disclose the device of claim 12, wherein the device is a wearable personal computing device.
Jung discloses wherein the device is a wearable personal computing device (Fig. 1A, at 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Mak as modified in accordance with the teaching of Jung regarding using antennas for a wearable personal computing device in order to provide a wearable 

Regarding claim 20 Mak as modified does not disclose the device of claim 12, wherein the dielectric material is a glass or a ceramic material.
Jung discloses wherein the dielectric material is a glass or a ceramic material (paragraph 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Ali in accordance with the teaching of Jung regarding glass or ceramic housings for antennas in order to allow for design differentiation and diverse sensor interface areas (Jung, paragraph 0087).

Regarding claim 21 Mak further discloses the antenna of claim 1, wherein the antenna is configured to be tuned such that a tuning state from the first set of tuning states of the first radiating element can be combined with a tuning state from the second set of tuning states of the second radiating element to form a composite tuning state of the antenna (Fig. 10, at 1001 and 1002).

Regarding claim 22 Mak further discloses the antenna of claim 12, wherein the first antenna is configured to be tuned such that a tuning state from the first set of tuning states of the first radiating element can be combined with a tuning state from the second set of tuning states of the second radiating element to form a composite tuning state of the first antenna (Fig. 10, at 1001 and 1002).

Claim 13 is rejected under 35U.S.C. 103 as being unpatentable over Mak in view of Jung and Apostolos and Yang as applied to claim 12 above, and further in view of Kim et al., (US 2018/0287246), hereinafter Kim.

Regarding claim 13 Mak as modified does not explicitly disclose the device of claim 12, further comprising: a second antenna, the second antenna comprising: a fourth radiating element configured to be tunable to a fourth set of tuning states operating around a fourth set of resonant frequencies, wherein one or more resonant frequencies from the fourth set of resonant frequencies are in frequency ranges centered at 1575.42 MHz for GPS signals, or between 2400 MHz and 2484 MHz for WiFi signals.  
Kim discloses a second antenna (e.g., paragraph 0175), the second antenna comprising: a fourth radiating element (paragraph 0174) configured to be tunable to a fourth set of tuning states operating around a fourth set of resonant frequencies (paragraph 0174), wherein one or more resonant frequencies from the fourth set of resonant frequencies are in frequency ranges centered at 1575.42 MHz for GPS signals, or between 2400 MHz and 2484 MHz for WiFi signals (paragraphs 0174-0175).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Ali in accordance with the teaching of Kim regarding GPS or WiFi antennas in order for the device to have GPS and WiFi use (Kim, paragraph 0175).
Mak does not disclose wherein the fourth radiating element include a conductive material plated on the one or more inside surfaces of the housing.
Yang discloses wherein the fourth radiating element include a conductive material plated on the one or more inside surfaces of the housing (paragraph 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Mak in accordance with the teaching of Yang regarding using conductive material plated on a dielectric material for an antenna in order to shrink or make more compact the antenna design to fit in modern wireless communication devices (Yang, paragraph 0004).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mak in view of Jung and Apostolos and Yang as applied to claim 12 above, and further in view of Hill.

Regarding claim 18 Mak as modified does not disclose the device of claim 12, wherein a clearance between at least one of the first antenna or the second antenna and a ground plane is within a threshold of 1 mm.
Hill discloses wherein a clearance between at least one of the first antenna or the second antenna and a ground plane is within a threshold of 1 mm (paragraph 0085).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Mak in accordance with the teaching of Hill regarding clearances for antennas in order to satisfy a given set of bandwidth and gain constraints (Hill, paragraph 0085) and in order to satisfy consumer demand for small form factor consumer devices (Hill, paragraph 0004).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-13, and 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E LOTTER/Examiner, Art Unit 2845